—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered March 19, 1998, convicting him of murder in the second degree, kidnapping in the first degree, kidnapping in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus mo*264tion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
We find no basis to disturb the hearing court’s determination that the defendant knowingly, voluntarily, and intelligently waived his Miranda rights (see, Miranda v Arizona, 384 US 436). The record fully supports the court’s finding that the defendant had a sufficient command of the English language to appreciate the import of the Miranda warnings (see, People v Alexandre, 215 AD2d 488; People v Eismann, 158 AD2d 537; People v Acuna, 145 AD2d 427, 430; People v Tineo, 144 AD2d 507). The hearing court properly considered the testimony of the People’s rebuttal witnesses regarding the language used by the defendant to communicate with them at a correctional facility, in light of the defendant’s hearing testimony that he was unable to communicate in English (see, People v Mendoza, 240 AD2d 316). S. Miller, J. P., Altman, Schmidt and Smith, JJ., concur.